Citation Nr: 0308581	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

3.  Entitlement to an increased evaluation for a left ankle 
disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1983.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision of the VA RO in Nashville, Tennessee.  That rating 
decision, in part, granted service connection for a left 
ankle disorder with a 10 percent rating and granted service 
connection for left ear hearing loss with a 0 percent 
(noncompensable) evaluation.  Service connection for right 
ear hearing loss and a right ankle disorder was denied.  The 
case was certified to the Board by the VA RO in Jackson, 
Mississippi after the veteran's case was transferred there 
subsequent to his move to Mississippi in 1996.  

The case was then remanded by the Board in September 2000 in 
order to schedule a personal hearing.  A personal hearing at 
the RO was scheduled for February 2002; however it was 
canceled at the veteran's request.  In a June 2002 Board 
decision, service connection for right ear hearing loss was 
granted and the issue of a compensable rating for left ear 
hearing loss was transformed into the intertwined issue of a 
rating for bilateral defective hearing.  The issues of a 
compensable evaluation for bilateral defective hearing as 
well as for an increased rating for a left ankle disorder and 
service connection for a right ankle disorder were remanded 
to the RO for additional development in June 2002.  The case 
was returned to the Board in April 2003.  




FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this 
decision has been obtained by the RO.  

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a right ankle injury or 
disorder.  A right ankle disorder was not established until 
many years after service, and has not been shown to be 
related to service or to any occurrence or event therein.  
Arthritis was first shown years after service separation.

3.  The veteran's service-connected bilateral sensorineural 
hearing loss corresponds to auditory acuity level I in the 
right and auditory acuity level in the left ear I.  

4.  The veteran's service connected left ankle disability is 
currently manifested by complaints of pain and no more than 
moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active duty service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5100 et. seq. (West. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, and 3.326 
(2002).  

2.  The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100 
et. seq. (West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 and 4.85, Diagnostic Code 6100 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected left ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 and 4.17a, 
Diagnostic Code 5271 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the December 2001 and January 2003 
supplemental statements of the case.  In this regard, the 
Board notes that RO correspondence dated in April 2001 made 
specific reference to evidence that would be obtained by the 
Board and records that the veteran was asked to submit in 
support of his appeal.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
As it appears that all pertinent evidence has been obtained, 
the Board finds that the claims are ready to be reviewed on 
the merits.  See VCAA; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, letters to the veteran have 
informed him as to evidence he should submit, and informed 
him of what the VA would obtain.  As there is no showing that 
there is additional evidence that could be obtained, the 
Board may proceed.  


I.  Factual Background

A review of his service medical records reflects that in June 
1983, the veteran was seen with complaints of a painful left 
ankle.  The diagnostic impression was chronic recurrent 
sprain of the left ankle.  Clinical findings or complaints 
related to right ankle complaints were not shown.  On 
separation examination in November 1983, the veteran's lower 
extremities were clinically normal.  Bilateral high frequency 
hearing loss was shown.  A history of chronic left ankle 
problems was noted on the accompanying medical history 
report.  The recorded history made no reference to any right 
ankle pathology.

In a private medical statement dated in May 1995, it was 
noted that the veteran had chronic ankle problems stemming 
from an in-service injury.  The doctor related that the 
veteran was best suited for an occupation requiring minimal 
activity on his feet due to his ankle condition.  The doctor 
did not indicate which ankle was involved, nor did he 
indicate that he was providing treatment to the veteran.

VA medical records dated from April 1995 to August 1995 show 
that the veteran was seen on several occasions for right 
ankle sprains.  He reported that he had chronic problems with 
his right ankle since service.  The records, however, reveal 
a fairly recent history of right ankle injuries.

On VA examination in August 1995, the veteran related that he 
tore ligaments and tendons in his ankle during military 
training exercises.  He reported repeated problems with the 
ankle, including sprains and had been in numerous walking 
casts throughout the years.  He said that he had pain when 
walking or standing on the ankle.  The most severe area of 
pain was anterior to the lateral malleolus.  He related that 
he took aspirin for pain but this did not offer relief.  He 
walked with a cane for support.  On physical examination, 
there was no swelling or obvious deformity of the ankle.  No 
tenderness over the medial or lateral malleolus; however, 
there was tenderness just anterior to the lateral malleolus.  
Some pain with motion was noted in the tibiotalar joint.  
Laxity with supination (inversion) of the foot was also 
noted.  An almost quarter sized discoloration of the skin 
anterior to the lateral malleolus corresponding to the area 
of tenderness was observed.  The veteran related that the 
area of discoloration was from his original injury in 1978.  
Range of motion testing reflected 45 degrees of plantar 
flexion and 15 degrees of dorsiflexion.  The veteran walked 
with a limp secondary to pain in the right ankle.  The 
diagnostic assessment was right ankle with ligamentous 
laxity, laterally, predisposing him to recurrent sprains.  

VA X-rays of the right ankle conducted in August 1995, showed 
deformity of the medial malleolus and two small rounded bone 
fragments posterior to the medial malleolus, likely 
representing the residuals of an old fracture.  The ankle 
joint remained normal.  

On VA audio examination in September 1995, the veteran 
reported a history of bilateral hearing loss which began as a 
result of military noise exposure.  He reported that hearing 
loss began gradually and had been progressive and non-
fluctuant.  He also complained of constant bilateral 
tinnitus.  Audiometric testing revealed pure tone thresholds 
in the right ear of 20, 20, 15, 30, and 60 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  The average 
pure tone threshold for the right ear was 31.  Pure tone 
thresholds in the left ear were 15, 20, 15, 35, and 90 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 40.  Speech recognition scores 
were 94 percent in the right ear and 92 percent in the left 
ear.  The examiner noted that audiometrics showed a bilateral 
high frequency sensorineural hearing loss of moderate to 
moderately severe degree in the right ear and of moderate to 
severe degree in the left ear.  Word recognition was good, 
bilaterally.  

On VA examination in October 2000, the veteran indicated that 
he wore a brace on his left ankle due to weakness.  He said 
that his left ankle tended to "turn out."  He used a cane 
for support.  On physical examination, there was tenderness 
over the lower aspect of the lateral malleolus.  Moderate 
instability to the lateral ligaments was also shown.  No 
evidence of swelling was noted.  Range of motion testing 
revealed 10 degrees of dorsiflexion and 35 degrees of plantar 
flexion.  The diagnostic impression was left ankle sprain 
with instability to the lateral ligaments.  

On VA examination in January 2001, the veteran related that 
he injured his ankles during training exercises in service.  
He said that his current left ankle symptoms included pain on 
the lateral side of the ankle with intermittent swelling.  He 
said that his right ankle inverted easily and he had pain 
laterally.  On physical examination, the veteran presented 
wearing a TENS unit and carrying a cane.  His gait was normal 
with complaints of pain.  No motor weakness or sensory 
deficit was detected in the lower extremities.  No evidence 
of atrophy was present.   He had no swelling or deformity of 
the right ankle.  Range of motion testing revealed 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion with good 
sub-talar motion.  No talar tilt was detected with 
varus/valgus stress.  X-rays of the right ankle revealed an 
un-displaced nonunion of the tip of the medial malleolus.  He 
had a small spur on the anterior margin of the tibia.  A 
hypertrophic spur in the insertion of the tendo Achilles was 
noted.  X-rays of the left ankle reflected a hypertrophic 
spur in the insertion of the tendo Achilles with no other 
abnormalities noted.  The diagnostic impressions included 
status post un-displaced nonunion, tip of right medial 
malleolus which should cause no disability and status post 
sprains of both ankles without residual instability.  The 
examiner opined that the right ankle had an injury; however 
no arthritic change or evidence of instability of the right 
ankle was currently shown.  

A July 2001 VA medical note reflects right ankle, rule out 
fracture, well defined ossific density adjacent to the medial 
malleolus with juxtoid anterior hypertrophic spurring of 
ankle.  

A November 2001 VA audiology clinic note shows that he 
veteran reported a longstanding history of hearing loss and 
tinnitus.  The diagnostic impression was normal to moderately 
severe sensorineural hearing loss in the right ear and normal 
to profound sensorineural hearing loss in the left ear.  It 
was noted that amplification was needed.  

A May 2002 VA orthopedic clinic note shows that the veteran 
complained of several orthopedic symptoms including low back 
pain, right knee pain, and bilateral ankle pain, worse on the 
right than the left.  On physical examination, the veteran 
used a cane on the left and walked with an antalgic gait with 
some affectation.  He objected to walking on his toes and 
heels.  He demonstrated pain behavior and had a disability 
conceptualization.  

A June 2002 VA orthopedic clinic note shows that the veteran 
was seen with complaints of bilateral ankle pain and 
discomfort since 1978.  He stated that his symptoms had their 
onset while doing physical training, running, and jumping in 
the Army.  He said that he developed tears of the ligaments 
and had problems since that time.  It was noted that he wore 
an orthosis on the right ankle and a brace on the left ankle.  
He was able to walk about 1/4 of a mile and stand for about 20 
to 30 minutes.  He experienced occasional sleep interference 
due to ankle symptoms.  It was noted that he walked with a 
short-step antalgic gait but had rather good range of motion 
of the ankles.  No swelling or localized changes over the 
ankles were shown.  Stability of both ankles was good.  He 
complained of pain in a the diffuse generalized manner.  X-
rays showed minimal arthritic change but the articular 
cartilage was well maintained.  

On VA audiological evaluation in December 2002, audiometric 
testing revealed pure tone thresholds in the right ear of 25, 
20, 35, and 60 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 35.  Pure tone thresholds in the left ear were 20, 
10, 35, and 85 decibels at the same frequencies.  The average 
pure tone threshold for the left ear was 37.  Speech 
recognition scores were 100 in both ears.  It was noted that 
the veteran wore hearing aids and reported constant bilateral 
tinnitus.  The diagnostic impression reflected normal hearing 
to 2000 hertz to severe sensorineural hearing loss, 
bilaterally.  It was noted that the veteran did well with 
word identification at conversational levels.  


II.  Analysis

A.  Service Connection for a Right Ankle Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

For certain enumerated disabilities including arthritis, 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service, even though there is no evidence 
the disease existed during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, service medical records are entirely negative 
for treatment, complaints or diagnosis of any chronic 
disorder affecting the right ankle.  Post-service medical 
records dated several years after his discharge from active 
duty show treatment for recurrent ankle sprains; however, no 
competent medical evidence has been submitted which 
demonstrates that his current right ankle complaints are 
related to any in-service injury or event.  In this regard, 
the Board notes that a May 1995 private medical statement 
asserts that the veteran's current ankle problems stem from 
an in-service injury.  The service medical records clearly 
reflect treatment and clinical findings related to left ankle 
complaints and service connection for such disorder has been 
established.  However, as noted above, the service medical 
records contain no evidence of any such injury to the right 
ankle.  As there is no medical nexus demonstrated, there is 
no basis for service connection.  

The Board has also considered the veteran's statements that 
his current right ankle disorder is related to his period of 
active service.  Although his statements are probative of 
symptomatology, they do not constitute competent or credible 
evidence of a diagnosis or medical causation of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions are 
not deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of a right ankle disability until several years after 
service.  He lacks the medical expertise to offer an opinion 
as to the existence of the disability, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for a 
right ankle disability.  

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to service connection for a right 
ankle disorder.  In reaching this decision the Board notes 
that the evidence is not approximately balanced such as to 
warrant application of the benefit of the doubt the doctrine.  

B.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  


i.  Bilateral hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  (Regulations for rating hearing impairment were 
revised effective June 10, 1999, but there were no 
substantive changes which would affect the outcome of the 
present case.)  

The most contemporaneous audiometric studies were conducted 
in December 2002 by the VA and correlate to auditory acuity 
numeric designation I in the right ear, and auditory acuity 
numeric designation I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  These numeric designations in combination 
correspond to a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85, Table VII, Code 6100.  The assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The application of the rating schedule to the test results 
clearly demonstrates that a compensable evaluation is not 
warranted.  The fact that the veteran wears hearing aids does 
not affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86.  
The hearing loss levels from the earlier examination in 1995 
also equates to a noncompensable rating.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.  

Since the preponderance of the evidence is against a 
compensable rating for a bilateral hearing loss disability, 
the benefit of the doubt doctrine is inapplicable.  


ii.  Left ankle disorder

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  It provides for a rating of 10 percent when the 
limitation of motion is moderate, and for a maximum rating of 
20 percent when the limitation is shown to be marked.  38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.  According to 
Plate II of 38 C.F.R. § 4.71, an ankle's full plantar flexion 
is accomplished between zero and 45 degrees, while its full 
dorsiflexion is accomplished between zero and 20 degrees.  
See 38 C.F.R. § 4.71, Plate II.  

Taking into account all of the evidence set out above, the 
Board finds that the veteran is currently properly rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001). In this regard, the Board notes that the 
findings of range of motion for the veteran's left ankle in 
August 1995 were 15 degrees of dorsiflexion and 45 degrees of 
plantar flexion, 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion in October 2000 and 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion in January 
2001.  Moreover, recent VA medical records dated in 2002 note 
that the veteran's ankle range of motion was good as was the 
stability of his ankles.  The Board finds the reported ranges 
of motion of the left ankle is no more than moderate, such 
that no more than a 10 percent rating is warranted under this 
code.  

Further, while the Board recognizes the veteran's complaints 
of left ankle pain, the most recent VA examination report in 
2001 shows that the un-displaced nonunion of the medial 
malleolus should cause no disability and ankle sprains 
resulted in no residual instability.  Thus considering all 
the evidence of record, to include the veteran's limitation 
of motion, and his complaints of pain, the Board finds that 
the veteran's disability results only in a moderate 
limitation of motion of the left ankle, which is reflected in 
the 10 percent rating that the veteran currently receives 
under Diagnostic 5271.  This encompasses the complaints of 
pain.  


ORDER

Service connection for a right ankle disorder is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.  

An evaluation in excess of 10 percent for a left ankle 
disability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

